DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Status of Claims
This office action considers claims 1-27 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein the auxiliary terminals are arranged in at least first and second at least two coaxial terminal arrangements, each coaxial terminal arrangement comprising an inner auxiliary terminal and two outer auxiliary terminals, which are arranged on opposing sides of the inner auxiliary terminal; wherein a power terminal is located between the first coaxial terminal arrangement and the second coaxial terminal arrangement; and wherein, for each coaxial terminal arrangement, the inner auxiliary terminal is electrically interconnected with the gate electrode or one of the power electrodes of one of the power semiconductor chips and the two outer auxiliary terminals are electrically connected with the other one of the gate electrode and the one of the power electrodes.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a power semiconductor module in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, wherein the auxiliary terminals are arranged in at least first and second at least two coaxial terminal arrangements, each coaxial terminal arrangement comprising an inner auxiliary terminal and two outer auxiliary terminals, which are arranged on opposing sides of the inner auxiliary terminal; wherein a power terminal is located between the first coaxial terminal arrangement and the second coaxial terminal arrangement; and wherein, for each coaxial terminal arrangement, the inner auxiliary terminal 

The following is a statement of reasons for allowance for claim 12. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
each coaxial terminal arrangement comprising an inner auxiliary terminal and two outer auxiliary terminals, which are arranged on opposing sides of the inner auxiliary terminal; wherein the inner auxiliary terminal is electrically interconnected with the gate electrode or one of the power electrodes of one of the power semiconductor chips and the two outer auxiliary terminals are electrically connected with the other one of the gate electrode and the one of the power electrodes; wherein the power terminals protrude from the housing at the same level in a plane parallel to an upper surface of the housing; and wherein the auxiliary terminals are bent, such that their tips point in a direction orthogonal to a direction in which the auxiliary terminals protrude from the housing.” as recited in claim 12 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a power semiconductor module in its entirety (the individual limitations may be 

The following is a statement of reasons for allowance for claim 21. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
-	auxiliary terminals protruding from the housing and electrically interconnected with gate electrodes of the semiconductor chips and power electrodes of the semiconductor chips; wherein the auxiliary terminals are arranged in at least first and second coaxial terminal arrangements, each coaxial terminal arrangement comprising an inner auxiliary terminal and two outer auxiliary terminals, which are arranged on opposing sides of the inner auxiliary terminal; and wherein, for each coaxial terminal arrangement, the inner auxiliary 

The most relevant prior art of references SASAGAWA MASASHI (FOR: WO 2013/089242 A1), in FIG. 2,5,6,8,13,14, in view of in view of HANADA; Toshio (US 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 12 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1, 12 and 21 are deemed patentable over the prior art.
Claims 2-11, 12-20 & 22-27 are allowed as those inherit the allowable subject matter from claim 1, 12 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828